Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
A REQUEST FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, INCLUDING THE FEE SET FORTH IN 37 CFR 1.17(E), WAS FILED IN THIS APPLICATION AFTER FINAL REJECTION. SINCE THIS APPLICATION IS ELIGIBLE FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, AND THE FEE SET FORTH IN 37 CFR 1.17(E) HAS BEEN TIMELY PAID, THE FINALITY OF THE PREVIOUS OFFICE ACTION HAS BEEN WITHDRAWN PURSUANT TO 37 CFR 1.114. 
The Information Disclosure Statement (IDS) filed 25 June 2021 has been entered. Applicant’s amendment of the claims filed 7 October 2021 has been entered. Applicant’s remarks filed 7 October 2021 are acknowledged. 
CLAIMS 1-37, 39, 42, 45, 47, 50 AND 53 ARE CANCELLED. CLAIMS 38, 40, 41, 43, 44, 46, 48, 49, 51 AND 52 ARE PENDING.	

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Leland L. Black on 10 March 2022.

Please amend the following claims:
38.	A method for treating a subject for rheumatoid arthritis (RA), the method comprising:
i)	performing at least one immunoassay on a blood sample from the subject to generate a dataset comprising protein level data for at least seven protein markers of a set comprising Serum Amyloid P-component (SAP), Cathepsin D (CPSD), Chemerin (TIG2), alpha-1-Microglobulin (A1M), Haptoglobin (Hp), Pigment Epithelium Derived Factor (PEDF), Clusterin (CLU), Tissue type Plasminogen activator (tPA), C-reactive protein (CRP), Monocyte Chemotactic Protein 4 (MCP-4), Alpha-1-acid glycoprotein 1 (AGP-1), Connecting Peptide (C-Peptide), Complement Factor H (CFH), Pulmonary and Activation Regulated chemokine (PARC), growth-regulated alpha protein (GRO-alpha), Sex Hormone-Binding Globulin (SHBG), Matrix Metalloproteinase-7 (MMP-7), Growth/differentiation factor 15 (GDF-15), Fibroblast Growth Factor 21 (FGF-21), Angiopoietin-related protein 3 (ANGPTL3), Hemopexin (HPX), FASLG Receptor (FAS), Receptor for Advanced Glycosylation End products (RAGE), CD5 Antigen-like (CD5L), Endoglin (ENG), van Willebrand Factor (VWF), Apolipoprotein C-111 (Apo C-111), Interleukin-1 receptor antagonist (IL-1ra), Ficolin-3 (FCN3), Peroxiredoxin-4 (Prx-lV), ST2 cardiac biomarker (ST2), Sortilin (SORT1), Tumor necrosis factor ligand superfamily member 12 (Tweak), Phosphoserine Aminotrasferase (PSAT), Heparin-Binding EGF-Like Growth Factor (HB-EGF), Interleukin-8 (IL-8), Beta-2-Microglobulin (B2M), Apolipoprotein E (Apo E), Urokinase-type Plasminogen Activator (uPA), Adrenomedullin (ADM), Urokinase-type plasminogen, activator receptor (uPAR), Tetranectin (TN), E-Selectin (ESEL), Monokine Induced by Gamma Interferon (MIG), Glucagon-like Peptide 1, total (GLP-1 total), Interleukin-12 Subunit p40 (IL-12p40), Cartilage Oligomeric Matric protein (COMP), Apolipoprotein H (Apo H), Factor VII (F7), Interferon-inducible T-cell alpha chemoattractant (ITAC), Antileukoproteinase (ALP), Thymus and activation regulated chemokine (TARC), Plasminogen Activator Inhibitor 1 (PAI-1), Interleukin-15 (IL-15), Ceruloplasmin (CP), Complement Factor H-Related Protein 1 (CFHR1), Protein DJ-1 (DJ-1), Alpha-Fetoprotein (AFP), Chemokine CC-4 (HCC-4), Ferritin (FRTN), Immunoglobulin A (IgA), thrombin-Activatable Fibrinolysis (TAFT), Cystatin-B (CSTB), Alpha-1-Antichymotrypsin (AACT), Pancreatic Polypeptide (PPP), HeatShock Protein 70 (HSP-70), Transferrin Receptor Protein (TFR1), Tamm-Horsfall Urinary Glycoprotein (THP), Tenascin-C (TN-C), pepsinogen 1 (PG1), Hepatocyte Growth Factor (HGF), T-Cell-Specific Protein RANTES (RANTES), Tumor Necrosis Factor Receptor 2 (TNFR2), Macrophage Colony-Stimulating Factor 1 (M-CSF), Beta Amyloid 1-40 (AB-40), cystatin-C, Tissue Inhibitor of Metalloproteinases 3 (TIMP-3), Insulin-like Growth Factor binding Protein 4 (IGFBP4), Gastric Inhibitory Polypeptide (GIP), Midkine (MDK), Angiogenin (ANG), Stem Cell Factor (SCF), Myeloid Progenitor Inhibitory Factor 1 (MPIF-1), Osteoprotegerin (OPG), CD 40 antigen (CD40), Monocyte Chemotactic Protein 2 (MCP-2), Insulin-like Growth Factor-binding Protein 1 (GFBP-1), Vitamin K-Dependent Protein S (VKDPS), Hepatocyte Growth Factor Receptor (HGFR), Brain-Derived Neurotrophic Factor (BDNF), Macrophage-Stimulating Protein (MSP), and Monocyte Chemotactic Protein 1 (MCP-1),

ii)	calculating a biomarker disease activity score (BDAS) for the subject by applying the protein level data alone or in combination with a clinical parameter or assessment to an interpretation function, wherein the BDAS provides a quantitative measure of RA disease activity in the subject; and identifying the subject having the BDAS that indicates a need for therapy; and     
iii)	administering a therapy to the identified subject comprising one or more of:
administering a therapeutic compound selected from disease-modifying anti-rheumatic drugs (DMARDs), biologic DMARDs, non-steroidal anti-inflammatory drugs (NSAIDs), and corticosteroids; and
administering bariatric surgical intervention.


46.	A method for treating a subject for rheumatoid arthritis (RA), the method comprising:
i)	performing at least one immunoassay on a blood sample from the subject to generate a dataset comprising protein level data for at least seven protein markers of a set comprising Serum Amyloid P-component (SAP), Cathepsin D (CPSD), Chemerin (TIG2), alpha-1-Microglobulin (A1M), Haptoglobin (Hp), Pigment Epithelium Derived Factor (PEDF), Clusterin (CLU), Tissue type Plasminogen activator (tPA), C-reactive protein (CRP), Monocyte Chemotactic Protein 4 (MCP-4), Alpha-1-acid glycoprotein 1 (AGP-1), Connecting Peptide (C-Peptide), Complement Factor H (CFH), Pulmonary and Activation Regulated chemokine (PARC), growth-regulated alpha protein (GRO-alpha), Sex Hormone-Binding Globulin (SHBG), Matrix Metalloproteinase-7 (MMP-7), Growth/differentiation factor 15 (GDF-15), Fibroblast Growth Factor 21 (FGF-21), Angiopoietin-related protein 3 (ANGPTL3), Hemopexin (HPX), FASLG Receptor (FAS), Receptor for Advanced Glycosylation End products (RAGE), CD5 Antigen-like (CD5L), Endoglin (ENG), van Willebrand Factor (VWF), Apolipoprotein C-111 (Apo C-111), Interleukin-1 receptor antagonist (IL-1ra), Ficolin-3 (FCN3), Peroxiredoxin-4 (Prx-lV), ST2 cardiac biomarker (ST2), Sortilin (SORT1), Tumor necrosis factor ligand superfamily member 12 (Tweak), Phosphoserine Aminotrasferase (PSAT), Heparin-Binding EGF-Like Growth Factor (HB-EGF), Interleukin-8 (IL-8), Beta-2-Microglobulin (B2M), Apolipoprotein E (Apo E), Urokinase-type Plasminogen Activator (uPA), Adrenomedullin (ADM), Urokinase-type plasminogen, activator receptor (uPAR), Tetranectin (TN), E-Selectin (ESEL), Monokine Induced by Gamma Interferon (MIG), Glucagon-like Peptide 1, total (GLP-1 total), Interleukin-12 Subunit p40 (IL-12p40), Cartilage Oligomeric Matric protein (COMP), Apolipoprotein H (Apo H), Factor VII (F7), Interferon-inducible T-cell alpha chemoattractant (ITAC), Antileukoproteinase (ALP), Thymus and activation regulated chemokine (TARC), Plasminogen Activator Inhibitor 1 (PAI-1), Interleukin- 15 (IL-15), Ceruloplasmin (CP), Complement Factor H-Related Protein 1 (CFHR1), Protein DJ-1 (DJ-1), Alpha-Fetoprotein (AFP), Chemokine CC-4 (HCC-4), Ferritin (FRTN), Immunoglobulin A (IgA), thrombin-Activatable Fibrinolysis (TAFT), Cystatin-B (CSTB), Alpha-1-Antichymotrypsin (AACT), Pancreatic Polypeptide (PPP), HeatShock Protein 70 (HSP-70), Transferrin Receptor Protein (TFR1), Tamm-
wherein the at least seven protein markers comprise TIG2, PEDF, CPSD, SAP, C-Peptide, tPA, and FAS;
ii)	obtaining reference data from a reference group, the reference data comprising clinical assessment data for each member of the reference group and protein level data for each member of the reference group using the same markers as used for the subject,
wherein the clinical assessment data comprises one or more of DAS28, DAS28-ESR, DAS28-CRP, health assessment questionnaire (HAQ), modified HAQ (mHAQ), multi-dimensional HAQ (MDHAQ), visual analog scale (VAS), physician global assessment VAS, patient global assessment VAS, pain VAS, fatigue VAS, overall VAS, sleep VAS, simplified disease activity index (SDAI), clinical disease activity index (CDAI), routine assessment of patient index data (RAPID), RAPID3, RAPID4, RAPIDS, American College of Rheumatology (ACR), ACR20, ACR50, ACR70, SF-36, RA MRI score (RAMRIS), total Sharp score (TSS), van der Heijde-modified TSS, van der Heijde modified Sharp score (SHS), Larsen score, TJC, swollen joint count (SJC), CRP titer, and erythrocyte sedimentation rate (ESR);
iii)	applying a statistical tool to the reference data for determining a coefficient in an interpretation function for each of the protein level data;
iv)	calculating a biomarker disease activity score (BDAS) for the subject by applying the protein level data from the subject to the interpretation function, wherein the BDAS provides a quantitative measure of RA disease activity in the subject; and identifying the subject having the BDAS that indicates a need for therapy; and
v)	administering a therapy to the identified subject comprising one or more of:
administering a therapeutic compound selected from disease-modifying anti-rheumatic drugs (DMARDs), biologic DMARDs, non-steroidal anti-inflammatory drugs (NSAIDs), and corticosteroids; and
administering bariatric surgical intervention.


48.	The method of claim 46, wherein the subject has one or more of RA radiographic progression, flare, or joint damage.

Please cancel claims 40, 41 and 49 without prejudice to Applicant's right to pursue the subject matter therein in a related application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims was made to clarify the claimed invention. The instant claims are drawn to a method for treating a subject for rheumatoid arthritis, the method comprising performing at least one immunoassay on a blood sample from the subject to generate a dataset of protein levels for at least seven protein markers comprising TIG2, PEDF, CPSD, SAP, C-Peptide, tPA, and FAS, identifying the subject in need for therapy based on the calculated biomarker disease activity score (BDAS), and administering a therapy to the identified subject. The use of the combination of at least seven protein markers comprising TIG2, PEDF, CPSD, SAP, C-Peptide, tPA, and FAS is not taught or suggested in the prior art. Also, the specification meets the requirements under 35 U.S.C. 112(a), because it contains an adequate written description of the invention that enables one of ordinary skill in the art to make and use the invention. The claims, as presently amended, have overcome all remaining grounds of objections and rejections. Claims 40, 41 and 49 are cancelled without prejudice to Applicant’s intention to pursue the subject matter therein in continuing applications in a telephonic response with the attorney on 10 March 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/
Primary Examiner, Art Unit 1646
March 18, 2022